Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Ms. Jenny (Chia Yun) Chou, Ph.D. on January 13, 2022.
The application has been amended as follows:
In the Claims:
Claim 1 has been replaced with the following Claim 1:
--1. 	A material roll support system comprising:
two independent holder units, each independent holder unit incorporating: 
a holder base unit ; 
a holder end that is attached to the holder base unit; and
a connector that connects the holder end to the holder base unit such that the holder end is rotatable around an axis defined by the connector and can be raised and lowered in relation to the holder base unit;
whereby a roll of material is supportable between the two independent holder units when the holder ends are positioned within a roll section of the roll of material, and the holder units are each in contact with and supported on an upper flat surface of one or more supports.--
Claim 10 has been replaced with the following Claim 10:
--10.     A method of assembling and using a material roll support system to hold a roll of material, comprising the steps of:
positioning two independent holder units above, in contact with and on top of an upper surface of separate supports, whereby the portion of each holder unit in contact with each support is a flat or virtually flat surface, said supports being a distance from each other that is greater than and near to the width of the roll of material, and said independent holder units each comprising: 
a holder base unit; 
a holder end that is attached to the holder base unit; and
a connector that connects the holder end to the holder base unit;
rotating at least one of the holder ends around the axis defined by the connector to raise the at least one of the holder ends in relation to the holder base unit attached to said holder end;
positioning at least a portion of the holder ends within a roll section of the roll of material;
lowering the at least one of the holder ends that is raised, such that a greater portion of the holder end that is lowering is positioned within the roll section as a result of said lowering; and
supporting the roll of material upon the holder ends, such that the roll of material rotates around the holder ends.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claims 1-13 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the material support system set forth including two independent holder units, a holder end, a connector that connects the holder end to 
	References such as the Paul et al (U.S. Patent No. 5,868,347), Paul (U.S. Patent No. 4,662,576), and Epeneter (U.S. Patent No. 2,948,486) teach independent holder units.  However, these references nor any other references of the prior art teach or suggest the holder units each being in contact with and supported on an upper flat surface of one or more supports.  The Paul et al, Paul, and Epeneter references all teach the independent holder units being within the one or more supports and not in contact with and supported on an upper flat surface of the one or more supports as advanced above.  As such, these references nor any other references do not provide the necessary motivation, absent applicant's specification, for modifying the material support system in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654